Blackburn, Presiding Judge.
In Brantley v. Dept. of Human Resources, 235 Ga. App. 863 (509 SE2d 645) (1998), we affirmed the trial court’s grant of the Department’s motion to dismiss. In Brantley v. Dept. of Human Resources, 271 Ga. 679 (523 SE2d 571) (1999), the Supreme Court reversed our decision. Accordingly, the decision of this Court is vacated, the decision of the Supreme Court is made the decision of this Court, and grant of the motion to dismiss is reversed.

Judgment reversed.


McMurray, P. J., and Eldridge, J., concur.

Thurbert E. Baker, Attorney General, Kathleen M. Pacious, Deputy Attorney General, Loretta L. Pinkston, Senior Assistant Attorney General, Marla-Deen Brooks, Brenda A. Raspberry, Assistant Attorneys General, for appellee.